DETAILED ACTION
Amendment received 10 August 2022 is acknowledged.  Claims 1-20 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 6-9, 11, 13, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US Pub. No. 2013/0111731) in view of Kohlhoff (US Pub. No. 2012/0130521).
As per Claim 1, Onishi discloses a computer-implemented method for constructing physical assemblies (110 in Fig. 16) based on computer-aided design (CAD) assemblies (as per S4 in Fig. 3) (Figs. 1-3, 16; ¶34-75, 91), the method comprising:
generating an assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) (Figs. 3, 8-11; ¶46-75), wherein the assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) indicates an order (as per “component C is added to the three-dimensional combined graphic data of assembly target 111 constituted by the components A and B” in ¶67) for incorporating different physical components (A, B, C) into a physical assembly (110 in Fig. 16) (Figs. 3, 8-11; ¶46-75); 
generating a set of component paths (as per 401, 402, 403 for components A, B, and C) based on the CAD assembly (as per S4) and the assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) (Figs. 3, 8-11, 16-18; ¶46-75, 92-102), wherein each component path (as per 401, 402, 403 for each component) included in the set of component paths (as per 401, 402, 403 for components A, B, and C) indicates a sequence of robot positions (as per 401, 402, 403) to traverse in order to incorporate a given physical component (one of A, B, C) into the physical assembly (111 in Fig. 16) (Figs. 3, 8-11, 16-18; ¶46-75, 92-102); and
generating a set of motion commands (as per S5) based on the assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) and the set of component paths (as per 401, 402, 403 for components A, B, and C) (Figs. 3, 8-11, 16-18; ¶46-75, 92-102), wherein the set of motion commands (as per S5) is executed by a robot (1R, 1L) to construct the physical assembly (110 in Fig. 16) (Figs. 2-3, 13-16; ¶43-91).
Onishi does not expressly disclose wherein the assembly sequence is based on a disassembly of a CAD assembly.
Kohlhoff discloses a computing system (100) that includes an interactive viewer tool (140) for modeling, simulating, and developing assembly sequences and instructions (Fig. 1a; ¶14).  In operation, the viewer tool (140) generates a manufacturing assembly sequence (as per 245) for a product based on a modeled disassembly (as per 235, 240) of the product (Fig. 2; ¶30-31).  In one embodiment, the product is developed using a CAD system (¶32).  In this way, the viewer tool (140) provides a simpler interface than a typical CAD interface (¶32).  Like Onishi, Kohlhoff is concerned with assembly systems.
Therefore, from these teachings of Onishi and Kohlhoff, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kohlhoff to the system of Onishi since doing so would enhance the system by providing a simpler interface.

As per Claim 3, the combination of Onishi and Kohlhoff teaches or suggests all limitations of Claim 1.  Onishi further discloses wherein generating the assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) comprises generating a place/transition network (as per coordinates of as per 401, 402, 403 for components A, B, and C) that includes a first node corresponding to a first CAD component (as per coordinates of as per 401, 402, 403 for component A), a second node corresponding to a second CAD component (as per coordinates of as per 401, 402, 403 for component B), and a third node corresponding to a process for combining the first CAD  component (component A) and the second CAD component (component B) to generate a first CAD sub-assembly (111 in Fig. 11) included in the CAD assembly (110 in Fig. 16) (Figs. 3, 8-11; ¶46-75, 91).

As per Claim 6, the combination of Onishi and Kohlhoff teaches or suggests all limitations of Claim 1.  Onishi further discloses wherein generating the set of motion commands (as per S5) comprises translating the set of component paths (as per 401, 402, 403 for components A, B, and C) into at least one of a joint angle associated with the robot, a position (as per 401) associated with the physical assembly (110 in Fig. 16) (Figs. 3, 8-11, 16-18; ¶46-75, 92-102), an orientation associated with the physical assembly, and a selection of end-effector for the robot.

As per Claim 7, the combination of Onishi and Kohlhoff teaches or suggests all limitations of Claim 1.  Onishi further discloses wherein generating the set of motion commands (as per S5) comprises generating a computational numerical code (as per control portion 2) that causes the robot (1R, 1L) to move an end-effector (one of 1R, 1L) along at least one component path (as per one of 401, 402, 403 for components A, B, and C) included in the set of component paths (as per 401, 402, 403 for components A, B, and C) (Figs. 1-3, 8-11, 16-18; ¶34-75, 92-102).

As per Claim 8, the combination of Onishi and Kohlhoff teaches or suggests all limitations of Claim 1.  Onishi further discloses:
determining a first physical component (e.g., 100) that corresponds to a first CAD component (as per B or C) included in the CAD assembly (as per S4) (Figs. 2-3, 8-11; ¶42-75); and
causing, through execution of at least one motion command (as per S5) included in the set of motion commands (as per S5), the robot (1R, 1L) to obtain the first physical component (e.g., 100) from within a robot cell (as per proximity of robot hands 1R, 1L) where the robot (1R, 1L) resides (Figs. 2-3, 8-11; ¶42-75).

As per Claim 9, the combination of Onishi and Kohlhoff teaches or suggests all limitations of Claim 1.  Onishi further discloses wherein the assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71), the component paths (as per 401, 402, 403 for components A, B, and C), and the motion commands (as per S5) are based, at least in part, on cell data (via 102) that defines one or more physical attributes (as per images) of an environment where the robot resides (1R, 1L) (Figs. 2-3, 8-11; ¶42-77).

As per Claim 11, Onishi discloses a non-transitory computer-readable medium (5) storing program instructions that, when executed by a processor (2), cause the processor (2) to construct physical assemblies (as per S4 in Fig. 3) based on computer-aided design (CAD) assemblies (Figs. 1-3, 16; ¶34-75, 91) by:
generating an assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) (Figs. 3, 8-11; ¶46-75), wherein the assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) indicates an order (as per “component C is added to the three-dimensional combined graphic data of assembly target 111 constituted by the components A and B” in ¶67) for incorporating different physical components (A, B, C) into a physical assembly (110 in Fig. 16) (Figs. 3, 8-11; ¶46-75); 
generating a set of component paths as per 401, 402, 403 for components A, B, and C) based on the CAD assembly (as per S4) and the assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) (Figs. 3, 8-11, 16-18; ¶46-75, 92-102), wherein each component path (as per 401, 402, 403 for each component) included in the set of component paths (as per 401, 402, 403 for components A, B, and C) indicates a sequence of robot positions (as per 401, 402, 403) to traverse in order to incorporate a given physical component (one of A, B, C) into the physical assembly (111 in Fig. 16) (Figs. 3, 8-11, 16-18; ¶46-75, 92-102); and
generating a set of motion commands (as per S5) based on the assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) and the set of component paths (as per 401, 402, 403 for components A, B, and C) (Figs. 3, 8-11, 16-18; ¶46-75, 92-102), wherein the set of motion commands (as per S5) is executed by a robot (1R, 1L) to construct the physical assembly (110 in Fig. 16) (Figs. 2-3, 13-16; ¶43-91).
Onishi does not expressly disclose wherein the assembly sequence is based on a disassembly of a CAD assembly.
See rejection of Claim 1 for discussion of teachings of Kohlhoff.
Therefore, from these teachings of Onishi and Kohlhoff, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kohlhoff to the system of Onishi since doing so would enhance the system by providing a simpler interface.

As per Claim 13, the combination of Onishi and Kohlhoff teaches or suggests all limitations of Claim 11.  Onishi further discloses wherein generating the assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) comprises generating a place/transition network (as per coordinates of as per 401, 402, 403 for components A, B, and C) that includes a first node corresponding to a first CAD component (as per coordinates of as per 401, 402, 403 for component A), a second node corresponding to a second CAD component (as per coordinates of as per 401, 402, 403 for component B), and a third node corresponding to a process for combining the first CAD component (component A) and the second CAD component (component B) to generate a first CAD sub-assembly (111 in Fig. 11) included in the CAD assembly (110 in Fig. 16) (Figs. 3, 8-11; ¶46-75, 91).

As per Claim 15, the combination of Onishi and Kohlhoff teaches or suggests all limitations of Claim 11.  Onishi further discloses wherein generating the set of motion commands (as per S5) comprises translating the set of component paths (as per 401, 402, 403 for components A, B, and C) (Figs. 3, 8-11, 16-18; ¶46-75, 92-102) into at least one of a joint angle associated with the robot, a position (as per 401) associated with the physical assembly (110 in Fig. 16) (Figs. 3, 8-11, 16-18; ¶46-75, 92-102), an orientation associated with the physical assembly, and a selection of end-effector for the robot.

As per Claim 16, the combination of Onishi and Kohlhoff teaches or suggests all limitations of Claim 11.  Onishi further discloses wherein the program instructions further cause the processor (2) to:
determine a first physical component (e.g., 100) that corresponds to a first CAD component (as per B or C) included in the CAD assembly (as per S4) (Figs. 2-3, 8-11; ¶42-75); and
cause, through execution of at least one motion command (as per S5) included in the set of motion commands (as per S5), the robot (1R, 1L) to obtain the first physical component (e.g., 100) from within a robot cell (as per proximity of robot hands 1R, 1L) where the robot (1R, 1L) resides (Figs. 2-3, 8-11; ¶42-75).

As per Claim 18, the combination of Onishi and Kohlhoff teaches or suggests all limitations of Claim 11.  Onishi further discloses wherein the robot (1R, 1L) constructs the physical assembly (110 in Fig. 16) by physically connecting a first physical component (as per C in Fig. 15) to a first physical subassembly (as per A+B in Fig. 15) included in the physical assembly (110 in Fig. 16) (Figs. 2-3, 13-16; ¶43-91).

As per Claim 20, Onishi discloses a system (100, 101, 1-5) (Fig. 1; ¶34-41), comprising:
a memory (2, 5) storing a software application (Fig. 1; ¶34-43); and
a processor (2) that, when executing the software application, is configured to (Figs. 1-3, 16; ¶34-75, 91)
generate an assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) (Figs. 3, 8-11; ¶46-75), wherein the assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) indicates an order (as per “component C is added to the three-dimensional combined graphic data of assembly target 111 constituted by the components A and B” in ¶67) for incorporating different physical components (A, B, C) into a physical assembly (110 in Fig. 16) (Figs. 3, 8-11; ¶46-75),
generate a set of component paths (as per 401, 402, 403 for components A, B, and C) based on the CAD assembly (as per S4) and the assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) (Figs. 3, 8-11, 16-18; ¶46-75, 92-102), wherein each component path (as per 401, 402, 403 for each component) included in the set of component paths (as per 401, 402, 403 for components A, B, and C) indicates a sequence of robot positions (as per 401, 402, 403) to traverse in order to incorporate a given physical component (one of A, B, C) into the physical assembly (111 in Fig. 16) (Figs. 3, 8-11, 16-18; ¶46-75, 92-102), and
generate a set of motion commands (as per S5) based on the assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) and the set of component paths (as per 401, 402, 403 for components A, B, and C) (Figs. 3, 8-11, 16-18; ¶46-75, 92-102), wherein the set of motion commands (as per S5) is executed by a robot (1R, 1L) to construct the physical assembly (110 in Fig. 16) (Figs. 2-3, 13-16; ¶43-91).
Onishi does not expressly disclose wherein the assembly sequence is based on a disassembly of a CAD assembly.
See rejection of Claim 1 for discussion of teachings of Kohlhoff.
Therefore, from these teachings of Onishi and Kohlhoff, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kohlhoff to the system of Onishi since doing so would enhance the system by providing a simpler interface.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US Pub. No. 2013/0111731) in view of Kohlhoff (US Pub. No. 2012/0130521), further in view of Sakakibara (US Pub. No. 2002/0056181).
.
As per Claim 2, the combination of Onishi and Kohlhoff teaches or suggests all limitations of Claim 1.  Onishi does not expressly disclose wherein generating the assembly sequence comprises:
performing an initial disassembly operation to remove an initial set of CAD components from the CAD assembly;
performing a final disassembly operation to remove a final set of CAD components from the CAD assembly; and
generating the assembly sequence to include an initial assembly operation that corresponds to a reverse of the final disassembly operation and a final assembly operation that corresponds to a reverse of the initial disassembly operation.
Sakakibara discloses a control system (2) for a robot (1) (Fig. 1; ¶20-23).  In one embodiment, the robot operates to perform assembly operations (Figs. 3a-3b, 5; ¶32-33, 39-43).  In the event an error during assembly operations is detected (as per clogging in Fig. 3c, yes at a6 in Fig. 5), the system operates to perform disassembly operations in order to correct the error (as per drawing in Fig. 3d, drawing process a8 in Fig. 5) (Figs. 3c-3d, 5; ¶32-35, 39-44).  In this way, the system reduces time and labor associated with correcting assembly errors (¶6-8).  Like Onishi, Sakakibara is concerned with robot control systems.
Therefore, from these teachings of Onishi, Kohlhoff, and Sakakibara, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sakakibara to the system of Onishi as modified in view of Kohlhoff since doing so would enhance the system by reducing time and labor associated with correcting assembly errors.  Applying the teachings of Sakakibara to the system of Onishi as modified in view of Kohlhoff would result in a system wherein generating the assembly sequence comprises “performing an initial disassembly” as claimed, “performing a final disassembly operation” as claimed, and “generating the assembly sequence” as claimed in that the assembly system of Onishi as modified in view of Kohlhoff would be informed by the disassembly procedure as per Sakakibara.

As per Claim 12, the combination of Onishi and Kohlhoff teaches or suggests all limitations of Claim 11.  Onishi does not expressly disclose wherein generating the assembly sequence comprises:
performing an initial disassembly operation to remove an initial set of CAD components from the CAD assembly;
performing a final disassembly operation to remove a final set of CAD components from the CAD assembly; and
generating the assembly sequence to include an initial assembly operation that corresponds to a reverse of the final disassembly operation and a final assembly operation that corresponds to a reverse of the initial disassembly operation.
See rejection of Claim 2 for discussion of teachings of Sakakibara.
Therefore, from these teachings of Onishi, Kohlhoff, and Sakakibara, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sakakibara to the system of Onishi as modified in view of Kohlhoffsince doing so would enhance the system by reducing time and labor associated with correcting assembly errors.  Applying the teachings of Sakakibara to the system of Onishi as modified in view of Kohlhoff would result in a system wherein generating the assembly sequence comprises “performing an initial disassembly” as claimed, “performing a final disassembly operation” as claimed, and “generating the assembly sequence” as claimed in that the assembly system of Onishi as modified in view of Kohlhoffwould be informed by the disassembly procedure as per Sakakibara.

Claims 4-5, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US Pub. No. 2013/0111731) in view of Kohlhoff (US Pub. No. 2012/0130521), further in view of Huang (“Collision-free path planning method with learning ability for space manipulator”; in Proceedings of the 2017 12th IEEE Conference on Industrial Electronics and Applications (ICIEA); pp. 1790-1795; Siem Reap, Cambodia; June 2017).

As per Claim 4, the combination of Onishi and Kohlhoff teaches or suggests all limitations of Claim 1.  Onishi further discloses wherein generating the set of component paths (as per 401, 402, 403 for components A, B, and C) comprises determining, for at least one CAD component (as per 401, 402, 403 for one of components B and C) included in the CAD assembly (as per S4), at least one path segment (motion between one of 401 to 402, 402 to 403) that the at least one CAD component (as per the one of components B and C) traverses when moving towards a target destination (Figs. 2-3, 13-16; ¶43-91).
Onishi does not expressly disclose wherein when traversing the at least one path segment, the at least one CAD component does not intersect any other CAD components included in the CAD assembly.
Huang discloses a path planning process in which a manipulator operates to move while avoiding an obstacle (Figs. 9-12; Simulation on page 1794-1795).  Specifically, a collision-free path composed of simple line paths with several nodes is developed (Modified A* Algorithm for Space Manipulator on page 1791) in view of parameters of the manipulator (Table II) and the dimensions of the obstacle (“radius of Spherical obstacle is 0.5m) (page 1794).  In this way, operation of the manipulator consistent with its mission can be provided (Introduction on 1790).  Like Onishi, Huang is concerned with manipulator control systems.
Therefore, from these teachings of Onishi, Kohlhoff, and Huang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Huang to the system of Onishi as modified in view of Kohlhoff since doing so would enhance the system by providing operation consistent with its mission.  Applying the teachings of Huang to the system of Onishi as modified in view of Kohlhoff would result in a system that operates “wherein when traversing the at least one path segment, the at least one CAD component does not intersect any other CAD components included in the CAD assembly” in that the assembly operations of Onishi as modified in view of Kohlhoff would be informed by collision avoidance planning as per Huang.

As per Claim 5, the combination of Onishi and Kohlhoff teaches or suggests all limitations of Claim 1.  Onishi does not expressly disclose wherein generating the set of component paths comprises executing, for at least one CAD component included in the CAD assembly, an A-star search algorithm to determine at least one path segment that the at least one CAD component traverses when moving towards a target destination, wherein, when traversing the at least one path segment, the at least one CAD component does not intersect any other CAD components included in the CAD assembly.
Huang discloses a path planning process in which a manipulator operates to move while avoiding an obstacle (Figs. 9-12; Simulation on page 1794-1795).  Specifically, a collision-free path composed of simple line paths with several nodes is developed using an A* algorithm (Modified A* Algorithm for Space Manipulator on page 1791) in view of parameters of the manipulator (Table II) and the dimensions of the obstacle (“radius of Spherical obstacle is 0.5m) (page 1794).  In this way, operation of the manipulator consistent with its mission can be provided (Introduction on 1790).  Like Onishi, Huang is concerned with manipulator control systems.
Therefore, from these teachings of Onishi, Kohlhoff, and Huang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Huang to the system of Onishi as modified in view of Kohlhoff since doing so would enhance the system by providing operation consistent with its mission.  Applying the teachings of Huang to the system of Onishi as modified in view of Kohlhoff would result in a system that operates “wherein generating the set of component paths comprises executing, for at least one CAD component included in the CAD assembly, an A-star search algorithm to determine at least one path segment that the at least one CAD component traverses when moving towards a target destination, wherein, when traversing the at least one path segment, the at least one CAD component does not intersect any other CAD components included in the CAD assembly” in that the assembly operations of Onishi as modified in view of Kohlhoff would be informed by collision avoidance planning using an A* algorithm as per Huang.

As per Claim 14, the combination of Onishi and Kohlhoff teaches or suggests all limitations of Claim 11.  Onishi further discloses wherein generating the set of component paths (as per 401, 402, 403 for components A, B, and C) comprises determining, for at least one CAD component (as per 401, 402, 403 for one of components B and C) included in the CAD assembly (as per S4), at least one path segment (motion between one of 401 to 402, 402 to 403) that the at least one CAD component (as per the one of components B and C) traverses when moving towards a target destination (Figs. 2-3, 13-16; ¶43-91).
Onishi does not expressly disclose wherein, when traversing the at least one path segment, the at least one CAD component does not intersect any other CAD components included in the CAD assembly.
See rejection of Claim 4 for discussion of teachings of Huang.
Therefore, from these teachings of Onishi, Kohlhoff, and Huang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Huang to the system of Onishi as modified in view of Kohlhoff since doing so would enhance the system by providing operation consistent with its mission.  Applying the teachings of Huang to the system of Onishi as modified in view of Kohlhoff would result in a system that operates “wherein when traversing the at least one path segment, the at least one CAD component does not intersect any other CAD components included in the CAD assembly” in that the assembly operations of Onishi as modified in view of Kohlhoff would be informed by collision avoidance planning as per Huang.

As per Claim 19, the combination of Onishi and Kohlhoff teaches or suggests all limitations of Claim 11.  Onishi does not expressly disclose wherein the robot constructs the physical assembly by physically connecting a first physical component to a second physical component while avoiding a collision with a third physical component that has already been incorporated into the physical assembly.
See rejection of Claim 4 for discussion of teachings of Huang.
Therefore, from these teachings of Onishi, Kohlhoff, and Huang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Huang to the system of Onishi as modified in view of Kohlhoff since doing so would enhance the system by providing operation consistent with its mission.  Applying the teachings of Huang to the system of Onishi as modified in view of Kohlhoff would result in a system that operates “wherein the robot constructs the physical assembly by physically connecting a first physical component to a second physical component while avoiding a collision with a third physical component that has already been incorporated into the physical assembly” in that the assembly operations of Onishi as modified in view of Kohlhoff would be informed by collision avoidance planning as per Huang

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US Pub. No. 2013/0111731) in view of Kohlhoff (US Pub. No. 2012/0130521), further in view of DeRees (US Patent No. 4,730,870).

As per Claim 10, the combination of Onishi and Kohlhoff teaches or suggests all limitations of Claim 1.  Onishi does not expressly disclose wherein the physical assembly includes a first physical sub-assembly that has been constructed by a first robot and a second physical sub-assembly that has been constructed by a second robot, wherein the robot executes at least one motion command included in the set of motion commands to couple the first physical sub-assembly to the second physical sub-assembly.
DeRees discloses a system for assembling a vehicle (10) in which the vehicle is composed of a plurality of modules (16, 20, 24, 28) (Figs 1-4) (Figs. 1-5, 5:64-6:7, 6:19-31, 6:56-68).  Each module (16, 20, 24, 28) is independently assembled on a specified subassembly line (18, 20, 26, 30) before being joined in final assembly (12) (Fig. 5; 5:64-6:18).  According to DeRees, this type of construction is suitable for complex devices (1:14-43, 4:63-5:11).  Like Onishi, DeRees is concerned with assembly systems.
Therefore, from these teachings of Onishi, Kohlhoff, and DeRees, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of DeRees to the system of Onishi as modified in view of Kohlhoff since doing so would facilitate the production of complex devices.  Applying the teachings of DeRees to the system of Onishi as modified in view of Kohlhoff would involve a system “wherein the physical assembly includes a first physical sub-assembly that has been constructed by a first robot and a second physical sub-assembly that has been constructed by a second robot, wherein the robot executes at least one motion command included in the set of motion commands to couple the first physical sub-assembly to the second physical sub-assembly” in that the assembly system of Onishi as modified in view of Kohlhoff implemented in final assembly as per DeRees would operate to assemble complex devices.

As per Claim 17, the combination of Onishi and Kohlhoff teaches or suggests all limitations of Claim 11.  Onishi does not expressly disclose wherein the physical assembly includes a first physical sub-assembly that has been constructed by the robot and a second physical sub-assembly that has been constructed by the robot, wherein the robot executes at least one motion command included in the set of motion commands to couple the first physical sub-assembly to the second physical sub-assembly.
See rejection of Claim 10 for discussion of teachings of DeRees.
Therefore, from these teachings of Onishi, Kohlhoff, and DeRees, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of DeRees to the system of Onishi as modified in view of Kohlhoff since doing so would facilitate the production of complex devices.  Applying the teachings of DeRees to the system of Onishi as modified in view of Kohlhoff would involve a system “wherein the physical assembly includes a first physical sub-assembly that has been constructed by a first robot and a second physical sub-assembly that has been constructed by a second robot, wherein the robot executes at least one motion command included in the set of motion commands to couple the first physical sub-assembly to the second physical sub-assembly” in that the assembly system of Onishi as modified in view of Kohlhoff implemented in final assembly as per DeRees would operate to assemble complex devices.
Response to Arguments
Applicant's arguments filed 10 August 2022 have been fully considered as follows.
Applicant argues that objection to the Drawings should not be maintained in view of the amendments (page 9 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, the objection is not maintained.
Applicant argues that the rejection of Claim 1 under 35 USC 102 should not be maintained in view of the amendments in that “Onishi does not disclose anything about disassembly a component or an assembly [as per the claim amendments]” (page 9-11 of Amendment).  Upon further consideration of the teachings of Onishi in view of the amended claim language, rejections under 35 USC 102 involving Onishi are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented above.
Applicant argues that rejections under 35 USC 102 and 35 USC 103 should not be maintained because “A careful review of the other references cited by the Examiners shows that those references fail to teach or suggest the above limitations of amended claim 1” (page 11 of Amendment).  However, the amendments necessitated a new search of the prior art and the new ground(s) of rejection necessitated by the amendments involves a newly cited reference as presented above.  Therefore, Applicant’s argument is moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664